Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s REMARKS re the office’s Restriction requirement have reviewed and found not to overcome the Office Restriction. The Restriction is held to be proper when made and continues to be proper. In view of thi holding and further in view of applicant’s REMARKS the Restriction is now made Final   Applicant is required to cancel all non-elected claims or take other appropriate action.
 An Office Action on the merits of Claims 1-21 follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 13 applicant recites that … the second substrate is a packaging substrate. What does applicant mean? “Packaging substrates” can mean almost anything.  A common grocery bag can be construed as a packaging substrate. What does the term “packaging’ mean in terms of applicant’s disclosure?  The language in said Claim 13 is held to be unclear, vague and indefinite. Applicant is requested to point out and define what this claim and specifically where the language is located in applicant’s specification (not including the claims themselves). As applied to Claim 19 it is not clear what applicant means by reciting the language …the first stranded mesh and the second stranded mesh is formed by reciprocal surfaces.  What is a “reciprocal surface”?  One thinks of a number e.g. “2” and the reciprocal is “1/2.  Can a reciprocal surface be a top surface and a “bottom surface” as the reciprocal of the ‘top surface”.  Applicant is requested to clarify  Claim 19 by reciting more precisely what it is that applicant wishes to protect/claim. “reciprocal surfaces” in Claim 19 provides a claim that is held to be unclear, vague and indefinite.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5-9 and 12-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brodsky e al (Pat. No. 6,695,623 B2); hereinafter Brodsky et al.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al. in view of Khandros Pat. No. 5,476,211) hereinafter Khandros. 
	Brodsky et al teach an enhanced electrical/mechanical connection for electronic devices. An array of printed circuit board contacts is interconnected to an array of module contacts with a plurality of deformable resilient electrical conductors. Each of the conductor ends are electrically connected to one of the contact arrays. A portion of the contact may deform longitudinally and laterally responsive to movement of the printed circuit board relative to the module. An interposer with apertures extending through the interposer carries the conductors in the apertures and is used to align the conductors with the contacts. (Cf. abstract). Additionally Brodsky et al teach an electronic module substrate (2) and a printed circuit board (PCB) (14) showing a land grid array (LGA) site and including an array of PCB contacts (12) and a corresponding array of module contacts (4). Located between the module contacts (4) and the PCB contacts (12) is an alignment interposer (8) that have a plurality of apertures (9). Disposed in each aperture (9) is a deformable conductor (10). (Cf. Co. 3).  Additionally Brodsky et al teach that the conductor (10) is preferably a precious welded wire (Cf. Col.4).  Additionally Brodsky et al teach that conductive adhesive is applied to conductors (10) whenever the conductors (10) are placed into contacts with contacts (12). (Cf. Col 5). Additionally Brodsky et al teach that the PCB contacts (12) are gold plated. (Cf. bottom of Col. 5 & top of Col. 6). Khandros teaches electrical contacts that connect surfaces of electronic components by bonding one end of a wire to an area such as a terminal of an electronic component and shaping the wire into a wire stem configuration including straight, bent two-dimensionally or bent 3-dimensionally. A coating having one or more layers is deposited on the wire stem to (i) impart resilient mechanically characteristics to the shaped wire stem and (ii) more securely attach the wire stem to the terminal. Additionally Khandros teaches pin contacts (55) mounted to terminals of a ceramic semiconductor package (100). A semiconductor device (101) is bonded to the package using die attach material (112). Electrical interconnection of the device to the package is accomplished with industry standard gold bonds (113) extending from terminal (95) on the semiconductor device (101) to terminals (94) on the ceramic package (100). Top layer of contacts (55) can be gold, noble material, tin, or a tin-lead solder alloy. (Cf. bottom of Col.14 and top of Col 15) It would have been obvious to combine the two teachings and  provide an electronics package including a first substrate; a second substrate; a plurality of conductive pads on the second substrate and a plurality of interconnects (10) between the first and second substrate wherein each interconnect electrically couples one of the first conductive pads to one of the second conductive pads and wherein the interconnects (10) include strands of conductive material. Wherein each of the plurality of strands of conductive material includes a conductive core and a protective shell around the conductive core. As further applied to Claim 2 Brodsky et al do not explicitly teach that the wire strands be constructed of copper. However Brodsky et al do teach that the strands be plated with inter alia gold or another noble metal (Cf. Col. 4).  It would have been obvious to a POSITA for the strands to made of copper however since the (a) the electrical resistance of copper is relatively low, (b) the price of copper is relatively low, (c) a noble metal can be easily deposited on copper and for other reasons. That is it would have been obvious to use copper for the strands and therefore the limitation recited in said Claim 2 is held to have been obvious. As further applied to Claim 3 Brodsky et al teach gold plating wire strands (Cf. Col 6) and therefore the limitation recited in said Claim 3 is held to have been obvious in view of Brodsky et al. As further applied to Claims 4, 5,15 and 16 Brodsky et al teach/show conductor (10) (Cf. Figs. 1,2 & 5) as strands of conductors and the strands are cylindrical. The examiner construes what is depicted in these Figures as stranded mesh. Even if what is depicted in Figures 1,2 &5) is not construed as stranded mesh nevertheless a POSITA would have been able to provide a stranded mesh which is used for the interconnects. The object of Brodsky et al and that of applicant is to make a package which includes a solderless BGA. The objects are substantially the same. A POSITA studying Brodsky would have been able to provide a stranded mesh having a bulk shape given the teaching of Brodsky et al. Hence the limitations recited in Claims 4, 5,15 and 16 are held to have been obvious in view of Brodsky et al/Khandros et al combination. As further applied to Claims 6, 7 and 17 Brodsky et al teach that the bulk shape of the end surfaces of the stranded mesh is convex (Cf. Fig. 1). This has a purpose. When the BGAs are connected to the stranded mesh the solder balls will have a good/favorable/better electrical connection (as depicted in Figss.2 and 5).  If Brodsky et al do not explicitly teach that the ends of the stranded mesh are not convex a POSITA would have been able to provide that the both ends do have a convex shape. The limitations in Claims 6, 7 and 17 therefore are held to have been obvious in view of Brodsky et al/Khandros combination. As further applied to Claim 8 after the bulk (meshed strands) are connected to the PCB (14) and electronic module substrate (2) the ends of the bulk shape become concave (Cf. Figs.2 & 5). By having the end surfaces being concave this would generate a favorable/better electrical connection between the PCB (14) and the electronic module substrate (2). The limitations recited in said Claim 8 therefore is held to have been obvious in view of Brodsky et al/Khandros combination. As further applied to Claim 9 Brodsky et al teach applying a conductive adhesive to the PCB contact (12) (Cf. Co. 5) to secure the interconnect to the contact (12). Therefore the limitations recited in said Claim 9 is held to have been obvious in view of Brodsky et al/Khandros combination. As further applied to Claims 10 and 20 a POSITA would have been able to mechanically secure the first substrate to the second substrate inasmuch as mechanically securing two substrates having electrical components or circuitry thereon with retention clips is old in this art. Claims 10 and 20 therefore are held to have been obvious in view of Brodsky et al/Khandros combination and what is old in this art. As further applied to Claim 11 Brodsky et al do not explicitly teach diameter/s of the conductive strands (10). The conductive strands however must have diameters such that they are able to withstand forces (tensile, compressive and torsional) when they are acting to interconnect the two substrates. Moreover they must be resilient. One of ordinary skill in this art would have able to not only use copper for the conductive strands (as recited in Claim 2) but also would have been able to determine the diameters of the strands to have been used using only a limited/ordinary number of experiments. A POSITA in this art would have been able to make the diameter of the conductive strands which would be useful/ proper for the interconnect be 20ս or greater. (N.B. These diameters would depend of course on the metal/alloys used their heat treatment, composition and other metallurgical and electrical variables.) As further applied to Claim 12 inasmuch as Brodsky et al teach that at least one substrate is a PCB (14) the limitation recited in said Claim 12 is held to have been obvious in view of Brodsky et al/Khandros combination. As applied to Claim 13 (as best understood) Brodsky et al teach that the substrate (2) other that the PCB (14) is an electronic module substrate. This electronic module substrate is construed to be a packaging substrate since at least module contacts (4) are disposed thereon.   As further applied to independent Claim 14 Brodsky et al teach a first substrate having first conductive pad a second substrate having second conductive pad and a solder-free interconnect electrically coupling the first conductive pad and the second conductive pad. Khandros teaches strands of conductive material wherein each strand of conductive material includes a conductive core and a protective shell around the conductive core. It would have been obvious to combine the two teachings and provide an electronics package including a first substrate; a second substrate; a plurality of conductive pads on the second substrate and a plurality of interconnects (10) between the first and second substrate wherein each interconnect electrically couples one of the first conductive pads to one of the second conductive pads and wherein the interconnects (10) include strands of conductive material, wherein each of the plurality of strands of conductive material includes a conductive core and a protective shell around the conductive core. As further applied to Claim 18 Brodsky et al teach multiple contact surfaces (34) which are contained in conductor (10) (Cf. Col. 7). Although Figure 2 as well as Brodsky et al’s disclosure is inconclusive as to whether there is a second conductive stranded mesh as well as a first conductive stranded mesh nevertheless it would be and is held that a POSITA would have provided a first conductive stranded mesh and a second conductive stranded mesh such that the first and second conductive stranded meshes interfaced with one another wherein the first conductive stranded mesh was in contact with the first conductive pad and the second conducted stranded mesh was is contact with the second conductive pad. That is the limitations recited in said Claim 18 are held to have been obvious in view of Brodsky et al/Khandros combination.  As further applied to Claim 19 (as best understood) whenever the two conductive stranded meshes interface it would serve little purpose if the interfacing surfaces were flat or any other configuration except one face being convex and the complemental face (on the second mesh) being concave.  A POSITA would understand this. It would take ordinary experiments to learn that the    concave/convex interfacing would provide optimum results i.e. to interconnect the two substrates. The limitations recited in said Claim 19 therefore is held to have been obvious in view of Brodsky et al/Khandros combination.  As applied to Claims 20 and 21 Brodsky et al is silent with respect to providing a clamping force on the first and second substrate. Brodsky et al, however teach that there is/can be a solder-free interconnect between the two substrates (Cf. Col. 8). Whenever one applies a clamp to two substrates (which is old in this art) it is self-evident that the clamp would provide a clamping force on the first and second substrates. The limitations recited in said Claims 20 and 21 therefore are held to have been obvious in view of Brodsky et al/Khandros combination in view of what is conventional in this art.
Inasmuch as this office Action is a non-Final Office Action it would serve little or no purpose to respond to applicant’s REMARKS at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729